Citation Nr: 1610671	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2009 that granted service connection for left ear hearing loss, and assigned a noncompensable evaluation, and denied service connection for right ear hearing loss.  In July 2013, the Veteran and his wife appeared at a videoconference hearing held before the undersigned.  In a decision dated in October 2014, the Board granted service connection for right ear hearing loss, and remanded the appeal for evaluation of the disability as bilateral hearing loss.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence, lay or medical, indicating that the Veteran is, or claims to be, unemployable due to service-connected bilateral hearing loss.  Accordingly, no discussion of the issue of entitlement to a TDIU is warranted.  


FINDINGS OF FACT

1.  Prior to May 17, 2011, the Veteran's bilateral hearing loss was manifested by hearing acuity of Level I in the right ear and Level II in the left ear, with no additional functional impairment or varying and distinct levels of severity.  

2.  Effective May 17, 2011, the Veteran's bilateral hearing loss was manifested by hearing acuity of Level III in the right ear, and an exceptional pattern of hearing impairment in the left ear of Level V (elevated to VI).

3.  Effective October 5, 2015, the Veteran's bilateral hearing loss was manifested by hearing acuity of Level V bilaterally.


CONCLUSIONS OF LAW

1.  Prior to May 17, 2011, the criteria for an initial compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  Effective May 17, 2011, the criteria for an initial evaluation of 10 percent for bilateral hearing loss were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

3.  Effective October 5, 2015, the criteria for a 20 percent evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, this is an initial rating case, and the Federal Circuit Court has held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been obtained.  VA treatment records have been obtained, and the Veteran has submitted a private audiology report.  VA examinations were provided.  Those examinations describe the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including statements from the Veteran, indicating that there has been a material change in the bilateral hearing loss since the last examination in October 2015.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

All necessary notice and development has been accomplished, and appellate review may proceed.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Initial Compensable Rating-Bilateral Hearing Loss 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

On a September 2009 VA authorized audiological evaluation, the Veteran reported difficulty understanding speech heard over the television or telephone, and frequently had to ask people to repeat themselves.  On examination, pure tone thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
55
75
47
LEFT
30
60
70
70
57

The Maryland CNC word list speech recognition score was 96 percent in the right ear and 86 percent in the left ear.  The examiner concluded that the Veteran had a mild to severe sensorineural hearing loss bilaterally.  

On a May 2011 VA authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
65
80
58
LEFT
30
70
75
80
64

The Maryland CNC word list speech recognition score was 88 percent bilaterally, and his performance was described as "good."  The examiner concluded that the Veteran had mild to severe sensorineural hearing loss in the right ear, and normal to severe sensorineural hearing loss in the left ear.  

On a December 2014 VA authorized audiological evaluation, pure tone thresholds in decibels were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
65
80
58
LEFT
35
75
70
75
64

The Maryland CNC word list speech recognition score was 92 percent in the right ear and 80 percent in the left ear.  The examiner concluded that the Veteran had sensorineural hearing loss in both ears.  The functional impairment as described by the Veteran was that he watched people talk to understand them.  He also said that he has trouble hearing "high pitches," and car noises/horns.  He indicated that he limits his driving because of his difficulties hearing road noise.

On a VA authorized audiological evaluation in October 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
65
75
53
LEFT
30
70
75
75
63

The Maryland CNC word list speech recognition score was 72 percent bilaterally.  The examiner stated that there was sensorineural hearing loss bilaterally.  Regarding the functional impact of hearing loss, the Veteran stated that his bilateral hearing loss had worsened since his last examination.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.    

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  Table VI numeric levels are derived by applying both the pure tone threshold average and the speech discrimination score to the table.  38 C.F.R. § 4.85(b).  Table VIa, on the other hand, uses only the pure tone threshold average to obtain the numeric designation.  38 C.F.R. § 4.85(c).  The numeric designations derived from Table VI or VIa for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  

Here, the official tests of September 2009, May 2011, and December 2014, as applied to Table VI, resulted in numeric designations of I and II; III and III; and II and IV, respectively.  Applied to Table VII, each of these results warrants a 0 (zero) percent rating.  38 C.F.R. § 4.85, Code 6100.  The October 2015 VA examination findings resulted in numeric designations of V in both ears.  Applied to Table VII, the findings warrant a 20 percent rating.  

However, where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86.  In particular, one of the exceptional patters is when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In such cases, the numeric designation will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher numeral.  Id.  Each ear will be evaluated separately.  Id.  

Here, as can be seen in the above charts, the findings for the left ear obtained in May 2011 and in October 2015 meet the requirements for consideration under Table VIa.  As applied to Table VIa, the October 2015 left ear findings still result in numeral V.  However, the May 2011 left ear finding corresponds to numeral V, instead of numeral III, under Table VIa.  Each of these is then elevated to numeral VI, under 38 C.F.R. § 4.86(b).  

Applied to Table VII, the May 2011 numerals of III and VI warrant an evaluation of 10 percent.  Numerals V and VI from the October 2015 examination still merit a 20 percent rating, however.  

Thus, in sum, based on the authorized VA examinations, a 10 percent rating is warranted effective May 17, 2011 for bilateral hearing loss evaluated based the examination that date showing an exceptional pattern of hearing impairment in the left ear, under Table VIa.  Effective October 5, 2015, under both Table VI and Table VIa, a 20 percent is warranted for bilateral hearing loss.  

The findings in December 2014 do not show an exceptional pattern, and do not reflect a compensable rating.  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  The 10 percent and 20 percent ratings assigned in this decision reflect staged ratings.  However, the Board finds that a staged 0 percent rating for the period from the December 2014 examination to the October 2015 VA examination is not appropriate in this case.  In this regard, the left ear findings were very similar on all three examinations, with the four-frequency averages varying only from 63 to 64 decibels.  Indeed, the December 2014 examiner stated that the evaluation was "essentially unchanged" from the May 2011 examination.  Therefore, the 10 percent rating should continue in effect until the increase to 20 percent warranted by the October 2015 examination.  

With respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The examiners noted some trouble with hearing in some situations, but there is no indication that the level of the Veteran's hearing loss is not adequately identified by the audiology testing, which show a gradual increase in hearing impairment during the pendency of the claim, consistent with the Veteran's contentions.  The exceptional pattern of the Veteran's hearing loss has already been taken into consideration by applying the tenets of 4.86(b).

In considering whether referral for extraschedular consideration is appropriate, the Court has set forth a three-step analysis which provides additional guidance in determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The rating schedule provides for various compensable ratings for different levels of hearing impairment, but the Veteran's hearing loss does not meet the criteria.  Hearing loss is evaluated based on both pure tone threshold loss and speech recognition.  Moreover, the schedule provides for ratings for exceptional patterns of hearing impairment deemed not to be adequately covered by the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that therefore it is not necessary to proceed to the second step-a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.  

In sum, the Board finds that staged ratings of 10 percent, effective May 17, 2011, and 20 percent, effective October 5, 2015, are warranted.  To that extent, the claim is granted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor, and such has resulted in the staged ratings of 10 and then 20 percent.  Otherwise, however, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial 10 percent rating for bilateral hearing loss is warranted effective May 17, 2011, and a 20 percent rating is warranted effective October 5, 2015; to that extent, the appeal is allowed.  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


